 Case 8:20-cv-02020-CEH-AAS Document 9 Filed 11/23/20 Page 1 of 2 PageID 72


                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

ROMERIO L. WALKER,

       Plaintiff,

v.                                                             Case No: 8:20-cv-2020-T-36AAS

KEITH SPOTO, TENTH JUDICIAL
CIRCUIT COURT and STATE OF
FLORIDA,

       Defendants.
                                            /

                                           ORDER

       This cause comes before the Court upon the Report and Recommendation filed by

Magistrate Judge Amanda Arnold Sansone on November 3, 2020 (Doc. 8). In the Report and

Recommendation, Magistrate Judge Sansone recommends that Plaintiff's motion for leave to

proceed in forma pauperis (Doc. 2) be denied, and the complaint (Doc. 1) be dismissed. Plaintiff

was furnished a copy of the Report and Recommendation and was afforded the opportunity to file

objections pursuant to 28 U.S.C. § 636(b)(1). No such objections were filed.

       Upon consideration of the Report and Recommendation, and upon this Court's independent

examination of the file, it is determined that the Report and Recommendation should be adopted.

Accordingly, it is now

       ORDERED AND ADJUDGED:

       (1)     The Report and Recommendation of the Magistrate Judge (Doc. 8) is adopted,

               confirmed, and approved in all respects and is made a part of this Order for all

               purposes, including appellate review.

       (2)     Plaintiff’s Motion for leave to proceed in forma pauperis (Doc. 2) is DENIED.
Case 8:20-cv-02020-CEH-AAS Document 9 Filed 11/23/20 Page 2 of 2 PageID 73


      (3)   Plaintiff’s complaint (Doc. 1) is DISMISSED.

      (4)   The Clerk is directed to terminate all pending motions and close this file.

      DONE AND ORDERED at Tampa, Florida on November 23, 2020.




Copies to:
The Honorable Amanda Arnold Sansone
Counsel of Record




                                              2
